Title: Richard N. Thweatt to Thomas Jefferson, 29 October 1818
From: Thweatt, Richard Noble
To: Jefferson, Thomas


          
            Petersburg
Oct. 29th 1818
          
          Having just returned with my family from a long trip up the country, I never received your favor until now—As I stated to you in a former letter, Col Burton sent your cask of wine to Mr Johnson of this place—and Mr J. as I also stated sent it to your agent, Mr Gibson in Richmond—The Captain of the vessel by whom Mr J. sent it, was, he says, a stranger to him, but was recommended as an honest and punctual man—Mr Johnson has kept a look out for him ever since he  understood that the wine was not delivered agreeably to his orders—He tells me, he has not as yet been able to lay his hand eyes upon him—Col Burton was with me a few days ago, and I mentioned to him your anxiety about the wine he had sent you—it com not coming to hand—He would with great pleasure, I know, procure you  another cask of the same kind, as soon as he could meet it with it; and should you desire it, let me know, and I will most cheerfully communicate with Col B. upon the subject—
          
            With great Respect yours &c
            Richard N. Thweatt
          
        